DETAILED ACTION
Examiners Note
The amendment filed on 07/20/2022 has been examined for new matter and has been determined to be in compliance with the MPEP. Applicant argues in the Remarks filed 07/20/2022 that the specification and claim 6 included a typographical error “P1 > P2” while the correct relationship is “P1 < P2”. The Examiner agrees with this position. As outlined in the prior office action in the 35 U.S.C. § 112(b) rejection of claim 6, the relationship P1 > P2 included theoretically impossible values. MPEP states in 2163.07 (II) that “An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).” Applicant points to the Examples 1-5 and 7-8 provided in table 1 in Para. 0114 of the specification for support that the correct relationship should be P1 < P2. Examiner agrees that each example 1-8 where the porosities P1 and P2 fall within the range of Claim 6, the porosities satisfy the relationship P1 < P2 (as amended) but do not satisfy the relationship P1 > P2 (as previously claimed, the typographical error). The Examiner therefore agrees that the Applicant has met the requirements of the MPEP as the error is an obvious error that one skilled in the art would recognize (as supported by the original 112(b) rejection) and that the correction would have also been obvious to one skilled in the art (as evidenced by the examples in table 1). 

Allowable Subject Matter
Claims 1-11 are allowed. 
Reasons for Allowance
Applicant’s argument with regards to the 35 U.S.C. § 112(a) rejection are convincing. Applicant argues that the impedance analysis is able to measure the diffusion resistance of the reference gas introducing section because the impedance analysis is dependent upon oxygen flowing through the reference gas introducing section. Applicant further points to Okamoto et al. (US 2019/0025244 A1) for support that it is known to measure the diffusion resistance using impedance analysis. In view of Applicant’s arguments, the 35 U.S.C. § 112(a) rejection is withdrawn. 
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 1 and 11 with particular attention to the limitations: “a reference electrode disposed within the element body”, “a reference gas introducing section that allows a reference gas to be introduced therein and to flow therethrough to the reference electrode”, and “a ratio R1/R2 of a reaction resistance R1 of the reference electrode to a diffusion resistance R2 of the reference gas introducing section is greater than or equal to 0.1 and less than or equal to 2.0”. 
The closest prior art of record is considered to be Sekiya et al. (US 20150276659 A1) and Okamoto et al. (US 20170167994 A1).
Sekiya et al discloses all of the structural limitations of independent claims 1 and 11 including a gas sensor element 101 that includes an element body formed by solid electrolyte layers 1-6, a measurement electrode 44 disposed in the gas flow section, a measurement-object-gas-side electrode 23 disposed out of the element body, a reference electrode 42 disposed in the reference gas introducing section 48 [Paras. 0031-0036; Fig. 2], a measurement pump cell 41 and measurement pump cell controller 46 wherein the measurement pump cell includes the measurement electrode 44 and an outer measurement electrode 23 [Paras. 0055-0058; Fig. 2]; and a reference-gas regulating pump cell 90 and reference gas regulating pump cell controller 92 wherein the reference gas regulating pump cell includes the reference electrode 42 and the measurement-object-gas-side electrode 23 [Para. 0060; Fig. 2]. Sekiya further teaches wherein the atmosphere introducing layer 48 applies a specified diffusion resistance to the reference gas introduced through the reference gas introducing space 43 [Para. 0036]. Sekiya fails to expressly teach a reaction resistance of the reference electrode and a specific value the diffusion resistance of the reference gas introducing section. Sekiya therefore fails to teach the ratio R1/R2 of the reaction resistance R1 of the reference electrode to a diffusion resistance R2 of the reference gas introducing section is greater than or equal to 0.1 and less than or equal to 2.0. 
Okamoto discloses a gas sensor element where a Nyquist plot is generated by measuring the AC impedance between the measurement electrode and the resistance electrode [Para. 0067]. Okamoto teaches that the subsequent plot can be used to measure the resistance of the solid electrolyte R1 and also to determine the reaction resistance R2 of the reference electrode [Paras. 0068, 0080; Fig. 3]. Okamoto is silent on a relationship between the reaction resistance and the diffusion resistance of the reference gas introducing space and thus also fails to teach the ratio R1/R2 of the reaction resistance R1 of the reference electrode to a diffusion resistance R2 of the reference gas introducing section is greater than or equal to 0.1 and less than or equal to 2.0.
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-10 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795